Citation Nr: 0809953	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he injured his low back during 
service while lifting weights.  He was given medication and 
put on light duty.  The pain has continued to the present.  

The veteran's service medical records reveal that he was 
treated for back pain in December 1992 after weight lifting.  
The assessment was strained right spinal erector muscle.  The 
veteran was given Motrin and told not to do weight lifting or 
heavy lifting for 5 days.  The veteran's May 1994 separation 
report of medical history provides that he complained of 
recurrent back pain. 

The Board observes that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   
Thus, further development is required to determine whether 
there is a relationship between the veteran's claimed low 
back condition and his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
low back condition.  The claims file 
must be made available to the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
veteran's own reported continuity of 
low back pain since separation, and the 
results of clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it 
is at least as likely as not (50 
percent or more likelihood) that any 
current low back condition is causally 
related to the veteran's service or any 
injury during service.  The examiner is 
requested to provide a rationale for 
any opinion expressed in a legible 
report.  If the examiner finds it 
impossible to provide any part of the 
requested opinion without resort to 
pure speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim.  If the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A 
reasonable period of time for a 
response should be afforded before his 
case is returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



